875 F.2d 740
Josefina CABRALES, et al., Plaintiffs-Appellees,v.COUNTY OF LOS ANGELES;  Ronald Black, Defendants-Appellants.Josefina CABRALES, Plaintiff-Appellee, Cross Appellant,v.COUNTY OF LOS ANGELES;  Ronald Black, Defendants-Appellants,Cross-Appellees.
Nos. 87-6061, 87-6306 and 87-6371.
United States Court of Appeals,Ninth Circuit.
May 8, 1989.

1
Before FARRIS and WIGGINS, Circuit Judges, and CROCKER,* District judge.


2
Counsel for appellee, Stephen Yagman, has requested fees for services rendered by his firm, Yagman & Yagman, in connection with the appeal of the County of Los Angeles from a judgment rendered in favor of Yagman's client, Josephina Cabrales.


3
The Yagman firm was awarded $152,284.75 for services rendered through the trial.  We affirmed the judgment on appeal.  864 F.2d 1454.    The firm now claims an additional sum of $99,633.00 for services rendered in connection with the appeal.


4
The Yagman firm is entitled to reasonable fees for services rendered on this appeal.  We find the hourly rate claimed to be excessive and unreasonable.  We also find the hours claimed to be grossly excessive, unreasonable and poorly documented.


5
Mr. Yagman and Ms. Yagman were allowed $225.00 and $175.00 per hour respectively for their trial representation, less a 25% reduction because of their limited success.  Both claim fees on appeal calculated at $250.00 per hour.  We believe that the amount allowed for trial representation (without reduction for limited success) to be a reasonable hourly amount to be allowed for their appellate representation.  Accordingly, it is ordered that fees allowed to Stephen Yagman be calculated at the rate of $225.00 per hour, and that fees allowed to Marion Yagman be calculated at the rate of $175.00 per hour.


6
Marion Yagman has submitted a claim for 164.75 hours as reasonable time spent on this appeal.  We disagree.  On January 14, 1988, a duplicate charge of six hours was included in her time sheets;  on February 3 and 5, 21 hours are claimed for researching cases cited in appellant's brief;  on February 8, 9, 10, 11 and 12, 28.5 hours are claimed for "research[ing] cases" and preparing a "first draft";  and on February 15, 16 and 17, 25.5 hours are claimed for "review" and to "revise final draft."    These are only illustrative of the hourly charges that Marion Yagman represents as reasonable and necessary.  We find that 115.75 hours to be reasonable for the services rendered by Marion Yagman.  We calculate the fee at $175.00 per hour.  The fees to which Marion Yagman is entitled are therefore $20,256.25.


7
Stephen Yagman has submitted a claim for 228.5 hours at $250.00 per hour.  His claim is grossly exaggerated and poorly documented.  On December 15, 1987, he claimed it was necessary to spend 6.75 hours to read the opening brief of the County of Los Angeles;  on the next day, he claimed 7.75 hours to read the cases cited by appellant, and on December 17, 29 and 30, he claimed an additional 28.25 hours to do the same thing (recorded as "ditto" on his time sheets);  on January 21 and 22, he claimed 25.25 hours doing unspecified "research";  and on February 9 he commenced a draft of the brief and billed nearly 50 hours over a five day period in preparing the draft.  As with Marion Yagman, these excessive charges are illustrative only.


8
We find that Stephen Yagman has reasonably spent 120 hours in connection with this appeal.  We calculate his fee at $225.00 per hour.


9
To recapitulate, we allow fees and costs on this appeal as follows:


10
M. Yagman, 115.75 hours at $175.00/hour  $20,256.25
S. Yagman, 120 hours at $225.00/hour      27,000.00
Allowable costs                            1,320.50
                                         ----------
                    TOTAL                $48,576.75


11
SO ORDERED.



*
 Hon.  M.D. Crocker, Senior United States District Judge for the Eastern District of California, sitting by designation